                                         Case 3:20-mj-04002-CDB Document 1 Filed 01/07/20 Page 1 of 5



                                                                              CVB Location Code
    United States District Court
         Violation Notice                                                    A51
                                                                                                                                                             STATEM ENT OF PROBABLE CAUSE
                                                                                                                                                            (For issuance of an arrest warrant or summons)
Violation Number                        Officer Name                               Office< No.

FBEA00HW                                SHELTON                                    2234                                               I state that on July 20, 2019             while exercising my duties as a law enforcement
                                                                                                                            "Tl       officer in the                     U.S.                      District of
 YOU ARE CHARGED WITH THE FOLLOWING VIOLATION                                                                               OJ
                                                                                                                            m
Date and T ime of Offense (mm/dd/yyyy) Offense Charyed                                                                      ~
                                                                                                                            0         Pursuant to 16USC 551: at approximately 1749 hours, I responded to a fire on NFSR 3N (a closed
07/20/2019                      17:53              FED         36CFR           2611 0B                                      I         road to motor vehicle travel) on the Fl agstaff Range r Dl•tnc~ Coconino National Forest, Coconino
                                                                                                                            ~         County, AZ.
Place of Offense
                                                                                                                                      Dua to the facts CHRIS TENSEN , LESKO and BUNN operated and placed motor vehicles off road
NFSR3N                                                                                                                                wh ere prohibited, causin g a structure and wildland fire to bum end were using NFS lands as e
                                                                                                                                      residence , I Issued George CHRISTENSEN and Loretta LESKO each a violation notice and secured
                                                                                                            HAZMAT             D      ii to tho Slgna RV on 10/10/2019 at 1900 hours, for ttie foUowtng:
Offense Oesctiption: Factual Basis for Charge

OCCUPYING OR USING A RESIDENCE ON NFS LANDS                                                                                           36 CFR 261.1OB· OCCU PYING      OR USING A RESIDENCE ON NFS LANDS

                                                                                                                                      See attached PC Statement.



DEFENDANT INFORMATION                                      Phone: <

LBfll Neme                                                            First Name                                        M.I.
CHRISTENSEN                                                           GEORGE                                            B

Street Address



City                                           Stale        Zip Code                   n.,. nf Airth (mm/dd/yyyy}
FLAGSTAFF                                      AZ.         86005                                  1962
Drivers License No.                 CDL        O     D.L. State       Social Security No.

                                                     AZ.                        '250
                                          Race                        Hair    Eyes     Height                  Weight
[&]Adull0Juvenile Sax (&IMO F             WHITE                       BR      HA        6    ' 4      "        250

VEHICLE                  VIN:                                                                                       CMV           D
Tag No.                                  State          Year      Make/Model PASS             O     Color

                                         AZ.            1994      OTRE
A       [i]     IF BOX A IS CHECKED, YOU B                        O     IF BOX B IS CHECKE D, YOU MUST                                The foregoing statement is based upon:
                MUST APPEAR IN COURT.                                   PAY AMOUNT INDICATED BELOW
                                                                                                                                                                   MY PERSONAL INVESTIGATION
                SEE INSTRUCTIONS (opposite).                            OR APPEAR IN COURT.
                                                                        SEE INSTRL.CTIONS (opposite).

                                                                                                                                      I declare under penalty of perjury that the information which I have set forth above and
                                                                     Forfeiture Amount
                                                            -------- Process  Ing Fee
                                                                                                                                      on the face of this violation notice is true and correct to the best of my knowiedge.
                                                               $30.00

                      PAY THIS AMOUNT                                                             Total Collateral Due                Executed on:          07/20/2019
                                                                                                                                                             Date (mm/ddlyyyy)                    Office~s Signature
                                   YOUR COURT DATE
         If no court a   earance date Is shown, ou wiH be notified of our a                 arance date b mail.
Coull Address                                                                               Date (mm/dd/yyyy)                         ~ b le cause has been stated for the Issuance of a

U.S. DISTRICT COURT · FLAGSTAFF 928-774-2566
                                                                                            nmo (h h:mm)                              Executed on:
123 N. SAN FRANCISCO ST. SUITE 200 FLAGSTAFF, AZ.
                                                                                            08:00
    My s#gnature signtfies that I have received a copy of th is violation notice. It Is not an admi"ion of guilt
    I promise   to eppeer for tho hearing at the time and place instruclad or pay the total collateral dua.

X Defendant Signature                                                                                                                 HAZMAT = Hazardous material i~ved in incident; PASS s 9 or more pessengervehtCle:
                                                                                                                                      CDL = Commerci al drivers license; CMV = Commercial vehicle Involved in incident
       Previous edillon Is obsolete                  Original • CVB Copy                         FS-53()0..4 (7 /05 )
                                         Case 3:20-mj-04002-CDB Document 1 Filed 01/07/20 Page 2 of 5



                                                                              CVB Location Code
    United State s District Court
          Violation Notice                                                   A51
                                                                                                                                                           STATEM ENT OF PROBABLE CAUSE
                                                                                                                                                         {For issuance of an arrest warrant or summons)
Vi~at1on Number                         Officer Name                               Officer No.

FBEA00H X                               SHELTON                                    2234                                             I state that on July 20, 20 19            while exercising my duties as a law enforcement
                                                                                                                          "Tl       officer in the                     U.S.                     District of
 YOU ARE CHARGED WITH THE FOLLOWING VIOLATION                                                                             CD

Dale and Time of Offense (mm/dd/yyyy) Offense cnarged                                                                     ~
                                                                                                                          0
                                                                                                                          0         Pursuant to 16USC 551 : at approximately 1749 hours, I responded to a fire on NFSR 3N (a closed
07/20/2019                      17:53              FED         36CFR           26113                                      J:        road to motor vehlde travel) on the Flagstaff Ranger District, Coconino National Forest Coconino
                                                                                                                          X         County, AZ.
Place of Offense
                                                                                                                                    Due to the facts CHRISTENSEN, LESKO and BUNN operated and placed moto, vehicles off road
NFSR 3N                                                                                                                             where prohi~ted, causing a structure and wildland fire to bum and were using NFS lands as a
                                                                                                                                    residence, I issued George CHRISTENSEN and Lo,etta LESKO each a violation notice and secured
                                                                                                             HAZMAT       0         it to the Signa RV on 10/10/2019 at 1900 hours, for the following:
Offense Description: Factual Basis fo, Charge

POSSESS OR OPERATE A MOTOR VE HICLE IN VIOLATION OF MOTOR VEH ICLE                                                                  36 CFR 261 .13 ·POSSESSOR OPERATE A MOTOR VEHICLE IN VIOLATION OF MOTOR
                                                                                                                                    VEHICLE USE MAP DESIGNATION; CLOSED/OFF ROAD USE PROHIBITED.
USE MAP DE SIGNATION; CLOSED/OF F ROAD USE PROH IBITED.
                                                                                                                                    See attached PC statement


DEFENDANT INFORMATION                                      Phone: (

Last Name                                                             Rrsl Name                                       M.1.
CHRISTENSEN                                                           GEORGE                                          B

S~eel Add ress



City                                           State        Zip Code                  Date of Birth (mm/dd/yyyy)
FLAGSTAFF                                      AZ.         86005                                     962
Dnvers license No.                  CDL        O     D.L. State       Social Securtty No.

                                                     AZ.
                                          Race                        Hair    Eyes        Height              Weigh!
0 Adult0 Juvenile Sex [E]MOF              WHITE                       BR      HA          6    ' 4            250

VEHICLE                  VIN.                                                                                      CMV          D
Tag No                                   State         Year       Make/Model PASS               O    Color

                                         AZ.            1994      OTRE
A       Ii]   IF BOX A IS CHECKED, YOU                     B      O     IF BOX B IS CH ECKED, YOU MUST                              The foregoing statement is based upon:
              MUST APPEAR IN COURT.                                     PAY AMOUNT INDICATED BELOW                                                               MY PERSONAL INVESTIGATION
              SEE INSTRUCTIONS (oppooile).                              OR APP EAR IN COU RT.
                                                                        SEE INSTRUCTIONS (0P90Sita).
                                                                                                                                    I declare under penalty of perjury that the information which I have set forth above and
                                                            --------- Forfeiture Amount
                                                                      Processing Fee
                                                                                                                                    on the face of this violation notice is true and correct to the best of my knowledge.
                                                               $30.00

                     PAY THIS AMOUNT                                                                Total Collateral Due            Executed on :        07/20/2019
                                                                                                                                                           Date {mm/dd/yyyy)                   Officer's Signature
                                   YOUR COURT DATE
        {If no court a    arance date is shown. ou wil be notified of                ra       arance date b mail.
Court Address                                                                                 Dalo (mrn/dd/yyyy)                    ~           Tei cause has been staled fo r the issuance

U.S. DISTRICT COURT · FLAGSTAFF 928-774-2566
                                                                                              Time (h h:mm)                         Executed on:
123 N. SAN FRANCISCO ST. SUITE 200 FLAG STAFF, Po:Z.
                                                                                              08:00                                                        Date {mm/dd/yyyy)
    My s,gnature signifies that I have received a copy~ this violation noUce. It is not an admission of guKt.
    I promise to appear fo, the hearing at the time and p(ace instructed or pay the total collateral due.

X Defendant Signature                                                                                                               HAZMAT = Hazardous materiel involved In Incident; PASS= 9 or more passenger vehicle;
                                                                                                                                    COL= Commercial drivers license;      CMV • Commercial vehide Involved in incident
       Previous edtuon 11 obsolete                   Ortginal • CVB Copy                           FS-5300-4 (7/05)
                                        Case 3:20-mj-04002-CDB Document 1 Filed 01/07/20 Page 3 of 5



                                                                             eve Locat,on Code
    United States District Court
          Violation Notice                                                  A51
                                                                                                                                                             STATEMENT OF PROBABLE CAUSE
                                                                                                                                                           (For issuance of an arrest warrant or summons)
Violalion Number                       Officer Name                               Officer No.

FBEAO0ID                               SHELTON                                    2234                                               I state that on July 20, 2019              while exercising my duties as a law enforcement

                                                                                                                          71         officer in the                      U.S.                      District of            AZ
 YOU ARE CHARGED WITH THE FOLLOWING VIOLATION                                                                             Cl)
                                                                                                                          m
Date and Time of Offense (mm/dd/yyyy) Offonse Charyad                                                                     )>
                                                                                                                          0          Pursuant to 16USC 551: at epproximately 1749 hour,;, I nssponded to a fire on NFSR 3N (a closed
07/20/2019                     17:53              FED         36CFR           2615A                                       0
                                                                                                                                     road to motor vehide travel) on the Flagstaff Ranger District, Coconino National Fore9t, Coconino
                                                                                                                          0          County, AZ.
Place of Offense
                                                                                                                                     Due to lhe fact• CHRISTENSEN, LESKO and BUNN operated and placed motor vehicles off road
NFSR 3N                                                                                                                              where prohibited, causing a structure and wildland fire to bum with fire suppression efforts costing
                                                                                                                                     $3,649.60 and w8fe using NFS lands as a residence, I issued Georg& CHRISTENSEN and Loretta
                                                                                                           HAZMAT            0       LESKO each a violation notice and secured It to Iha Signa RV on 10/1012019 at 1900 hours, for the
Offense Doscriplion: Facwal Basis for Charge
                                                                                                                                     following :
CARELESSLY OR NEGLIGENTLY THROWING OR PLACING ANY IGNITED
                                                                                                                                     36 CFR 261.5A -CARELESSLY OR NEGLIGENTLY THROWING OR PLACING ANY IGNITED
SUBSTANCE OR OTHER SUBSTANCE THAT MAY CAUSE A FIRE
                                                                                                                                     SUBSTANCE OR OTHER SUBSTANCE THAT MAY CAUSE A FIRE

                                                                                                                                     See attached PC statement.
                                                                                                                                     See inodent report 2019-MBEA107
DEFENDANT INFORMATION                                     Ptiona: ,

Last Name                                                        Fir,;t Name                                          M.I.
CHRISTENSEN                                                      GEORGE                                               B

Sireet Address



City                                          State        Zip Code                  Date of Birth (mm/dd/yyyy)
FLAGSTAFF                                     AZ.         86005                              1/1962
Drivers License No.                COL        O     D.L. State       Social Security No.

                                                    AZ.
                                         Race                        Hair    Eyes     Height                 Weight
0Adult0 Juveni le Sex IB) M OF           WHITE                       BR      HA        6     '4      II
                                                                                                             250

VEH ICLE                 VIN                                                                                     CMV             0
Tag No.                                 Stele          Year      Make/Model PASS              O    Color

                                        AZ.            1994      OTRE
A       Ii)   IF BOX A IS CHECKED, YOU                    B      O     IF BOX B IS CHECKED, YOU MUST                                 The foregoing statement is based upon:
              MUST APPEAR IN COURT.                                    PAY AMOUNT IND ICATED BELOW                                                                  MY PERSONAL OBSERVATION
              SEE INSTRUCTIONS (appoelle).                             OR APPEAR IN COURT.
                                                                       SEE INSTRUCTIONS (oppoaite).
                                                                                                                                     I declare under penalty of perjury that the information which I have set forth above and
                                                                                                  Forfeiture Amount                  on the face of this violation notice is true and correct to the best of my knowledge.
                                                           ---------
                                                            $30.00   Processing Fee

                     PAY THIS AMOUNT                                                              Total Collateral Due               Executed on :         07/20/2019
                                                                                                                                                             Date (mm/dd/yyyy)                    Officer's Signature
                                  YOUR COURT DATE
         If no court a    arance date is shown , ou will be notified of our a              earanco date b mail.
Court Address                                                                               Date (mmlddlyyyy)                        ~ cause has been stated for the issuance of a

U.S. DISTRICT COURT - FLAGSTAFF 928-774-2566
                                                                                            llme (t1h:mrn)                            Executed on :
123 N. SAN FRANCISCO ST. SUITE 200 FLAGSTAFF, AZ.
                                                                                            08:00
    My signature signifies that I have roceived a copy of this vlolaUon notice. It Is not an adn,ssion of guilt.
    I promi~ to appear for the hearing at the time and piece instructed or pay the total collatoral du o.

X Dofendant Signature                                                                                                                HAZMAT; HeUJrdous motoria l Involved In Incident; PASS ; 9 or more pussonger vehicle;
                                                                                                                                     COL = Commercial drivers lice nse;  CM V = Commercial vehldo involved In lncidont
       Previous edition Is obsolete                 Original • CVB Copy                         FS-53()()-.4 (7105)
                Case 3:20-mj-04002-CDB Document 1 Filed 01/07/20 Page 4 of 5
                               _,                                                 ..,
                        STATEMENT OF PROBABLE CAUSE
                                 (For issuance of an arrest warrant or summons)

CHRISTENSEN, George;                                                                    LOCATION CODE: A51
     VIOLATION#:     FBEA00HW, FBEA00HX, FBEA00ID
LESKO, Loretta
     VIOLATION#      FBEA00I0, FBEA00l1, FBEA00IE
BUNN, James
     VIOLATION#      FBEA00HY, FBEA00HZ, FBEA00IF

I state that on July 20, 2019 while exercising my duties as a Law Enforcement Officer in the
U.S. DISTRICT of ARIZONA,
Pursuant to 16USC 551 : at approximately 1749 hours, I responded to a fire on NFSR 3N (a closed road to motor
vehicle travel) on the Flagstaff Ranger District, Coconino Natinrial Forest, Coconino County, AZ . I observed a
1994 Coachman fifth wheel RV trailer AZ license plate '            . 2018 Keystone RV camp trailer AZ license plate
             1995 NWY flatbed trailer AZ license plate       5; 2012 Honda Ridgeline pickup AZ license plate
        . .:.:; 2002 Nissan Exterra AZ license plate         ' ; 2003 Polaris ATV with AZ license plat€              ; all
parked at the same campsite. The Coachman, Keystone, Ridgeline , and Exterra were engulfed in names along
with other small misc. items. The RV's , Canoe, and 2003 Polaris ATV, were registered to George
CHRISTENSEN. The Honda Ridgeline was registered to both CHRISTENSEN and LESKO. The Nissan Exterra
was registered to LESKO. The 1995 Flatbed trailer was registered to CHRISTENSEN's business PT Plumbing . I
contacted CHRISTENSEN identified with his AZ driver's license , who showed up on scene a few minutes after I
arrived. I asked CHRISTENSEN who said all the vehicles and trai lers were his except for the Exterra .
CHRISTENSEN said he was running his plumbing business and lives in his Coachman fifth wheel RV while his
employee James BUNN and Loretta LESKO lived in the KEYSTONE RV camp trailer. CHRISTENSEN said they
went to Walmart and Game Stop in Flagstaff at about 1520 hours and when they came back home, their RVs
were on fire. CHRISTENSEN said he did not know what started the fire. He said he was contacted by USFS fire
fighter earlier that day and told to put out his unattended burning campfire. CHRISTENSEN said he put out his
campfire with water and stirred it out. USFS Forest Protection Officer A. HOSTED said he contacted
CHRISTENSEN to ensure the campfire was dead and out. CHRISTENSEN said he set up his camp on Sunday
after July 4th on 07/07/2019 and was on his 13th day there. CHRISTENSEN said he was living the re while he
worked because he was try ing to sell his house, and was separated from his wife. I contacted Loretta LESKO
identified with her AZ driver's license, who showed up on scene a few minutes after I arrived, riding with BUNN
and CHRISTENSEN in a 2015 HONDA CRV registered to both Loretta LESKO and CHRISTENSEN. I asked
LESKO who owned the RVs and other vehicles. She said all the vehicles and trailers were CHRISTENSEN's
except for the Nissan Exterra SUV which was hers. LESKO said she worked for CHRISTENSEN's plumbing
business and lives in the Keystone RV with BUNN there on the forest. LESKO said she and BUNN did not have
another place to live at that time. I identified James BUNN and asked him who owned the RVs and other
vehicles. BUNN said all the vehicles and trailers were CHRISTENSEN's except for the Nissan Exterra SUV which
was LESKO's. BUNN said he worked for CHRISTENSEN's plumbing business and lives in the Keystone RV with
Loretta LESKO there on the forest. I contacted another employee of CHRISTENSEN'S, a Michael ARMINIO who
said he set up his tent a few nights ago and was told by CHRISTENSEN he could stay there while he worked for
him . A Motor Vehicle Use Map indicating travel designations and prohibitions on the Coconino National Forest are
available to the public free of charge at the forest supervisor's office, ranger stations and electronically on the
USFS website. Accord ing to the MVUM no public open road exists where CHRISTENSEN 's camp was set up
well over a ¼ mile from NFSR 3E. See incident report# 2019-MBEA 107. Flagstaff Fire Department conducted the
structure fire investigation while I conducted the wildland fire investigation called the Frontier Fire. The fire 's origin
and cause was determined to have orig inated from the rear of the Coachman RV and front of the Honda
Ridgeline.

On 10/10/2019 at 1830 hours, I contacted the home owner of 7410 Old Munds Highway where CHRISTENSEN,
LESKO and BUNN were temporarily staying and had PT Plumbing equipment at. The home owner said
CHRISTENSEN and LESKO were back living toget her on the forest where the fire was and James BUNN wa s
back in Casa Grande, AZ still working for CHRISTENSEN. At 1900 hours, I observed an unoccupied 1998 Signa
RV trailer bearing AZ license plate 48134H registered to both CHRISTENSEN and LESKO parked on NFSR 3N
near area of the Frontier Fire. USFS incident report 2019-MBEA 107.
                                                                                 -
                Case 3:20-mj-04002-CDB Document 1 Filed 01/07/20 Page 5 of 5




Due to the facts CHRISTENSEN , LESKO and BUNN operated and placed motor vehicles off road where
prohibited, causing a structure and wildland fire to burn with fire suppression efforts costing $3,649.60 and were
using NFS lands as a residence, I issued George CHRISTENSEN and Loretta LESKO each a violation notice and
secured it to the Sign a RV on 10/10/2019 at 1900 hours, for the following:
James BUNN was issued a violation and sent via certified USPS mail for.


36 CFR 261.13 ·POSSESSOR OPERATE A MOTOR VEHICLE IN VIOLATION OF MOTOR VEHICLE USE
MAP DESIGNATION; CLOSED/OFF ROAD USE PROHIBITED

36 CFR 261.10B - OCCUPYING OR USING A RESIDENCE ON NFS LANDS

36 CFR 261.5A • CARELESSLY OR NEGLIGENTLY THROWING OR PLACING ANY IGNITED SUBSTANCE
OR OTHER SUBSTANCE THAT MAY CAUSE A FIRE


The foregoing statement is based upon:
    •    my personal observation
    6:1 my personal investigation
    6:1 information supplied to me from my fellow officer's observation
    •    other (explain above)
                                               . ,,
I declare under penalty of perjury that the lnfonnjltion which I have set forth above and on the face of the violation
notice Is true .and correct to the best of my knowledge.




Executed on: 10/10/2019
                                                                                       (Officer's Signature)
